Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0244432 A1).

Re Claims 1 and 11, Wang discloses a first station (STA) and method comprising: 
a processor (processor, [0042]) configured to: 
receive, from a second STA, a mode measurement setup frame that indicates the first STA (transmitting resolvable transmit training frames or fields from multiple TX antennas, [0062]), one or more transmit beams, and one or more of a multiple input multiple output (MIMO) mode, a polarization mode, or an orthogonal frequency-division multiple access (OFDMA) mode (To enable MIMO operation, initiator 101 signals to responder 102 to start a MIMO training with a list of MIMO training parameters, [0039]); 
enable one or more of the MIMO mode, the polarization mode, or the OFDMA mode indicated in the mode measurement setup frame (To enable MIMO operation, initiator 101 signals to responder 102 to start a MIMO training with a list of MIMO training parameters, [0039]); 
measure the one or more transmit beams during a training period (initiator 301 starts sending training packets to responder 302. Each training packet is a short packet designed for beam training--allowing the receiver to measure the received signal quality, responder 302 receives the training packets with an omni-direction antenna pattern and records the received signal quality for each TX sector [0044]); 
send, to the second STA, first training feedback associated with the one or more transmit beams (responder 302 optionally feedbacks the candidate beam combinations (e.g., a list of TX-RX sector pairs) to initiator 301. Based on the results of TX sector sweep and RX sector sweep, the selection of RX sectors is based on signal quality (e.g., SNR), [0044]); 
receive, from the second STA, a mode change request that indicates a mode change for one or more of the MIMO mode, the polarization mode, or the OFDMA mode (the initiator sends a MIMO beam-training message to the responder to start a MIMO training procedure; the beam-training message comprises MIMO training parameters such as the number of TX sectors, the number of RX sectors, the number of MIMO spatial streams, the number of candidate beam combinations, and other relevant parameters, [0043]; initiator 301 transmits training packets with a semi-omni antenna pattern while responder 302 sweep through all the RX sectors with dwell time of each RX sector corresponding to the training packet duration and timing, [0044]); and 
send, to the second STA, a mode change response associated with the change to the one or more of the MIMO mode, the polarization mode, or the OFDMA mode (responder 302 optionally feedbacks the candidate beam combinations (e.g., a list of TX-RX sector pairs) to initiator 301. Based on the results of TX sector sweep and RX sector sweep, the selection of RX sectors is based on signal quality (e.g., SNR), [0044]).
Wang discloses the claimed invention except explicitly teaches change one or more of the MIMO mode, the polarization mode, or the OFDMA mode based on the mode change request.
However, Wang teaches the initiator and the responder start sweeping the selected TX sectors and the selected RX sectors together for beam combination training. During the beam combination training, the initiator transmits a training packet through one of the selected TX sectors while the responder receives the training packet through the paired RX sector in one beam combination. Because the initiator already knows the selected TX-RX sector pairs, it knows how many times to send the training packets for each selected TX sector. In an alternative embodiment, the responder might not feedback the beam combinations in step 314. As long as the initiator knows the number of candidate beam combinations, it still knows how many times to send the training packets for each selected TX sector for beam combination training. The responder records the signal quality for each selected TX-RX sector pair during the beam combination training ([0045]).
Wang discloses the MIMO beam combination changes based on feedback report.  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Wang to achieve the same expected result of changing one or more of the MIMO mode, the polarization mode, or the OFDMA mode based on the mode change request in order to improve beamforming efficiency.  

Re Claims 2 and 12, Wang discloses the first STA of claim 1 and method of claim 11, wherein the training period is a first training period, and wherein the mode change request comprises a training indicator that initiates a second training period associated with the mode change (The beam-training message comprises MIMO training parameters such as the number of TX sectors, the number of RX sectors, the number of MIMO spatial streams, the number of candidate beam combinations, and other relevant parameters. For example, the duration and timing of training packets may be included as part of the parameters, [0043]).

Re Claims 3 and 13, Wang discloses the first STA of claim 2 and method of claim 12, wherein the mode change response comprises second training feedback associated with the one or more transmit beams during the second training period (the initiator and the responder start sweeping the selected TX sectors and the selected RX sectors together for beam combination training. During the beam combination training, the initiator transmits a training packet through one of the selected TX sectors while the responder receives the training packet through the paired RX sector in one beam combination, [0045]).

Re Claims 4 and 14, Wang discloses the first STA of claim 1 and method of claim 11, wherein the processor is configured to receive a dummy signal before the training period (an initiator can also initiate a MIMO training in which the initiator is the receiver of MIMO signal. In step 111, initiator 101 performs TX sector sweeping, where training packets are transmitted to responder 102 through the TX sectors, [0040]).

Re Claims 9 and 19, Wang discloses the first STA of claim 1 and method of claim 11, wherein the mode change response (feedback) indicates a success status, a failure status, or an alternative status associated with the mode change (responder 302 feedbacks the best MIMO beam combinations to initiator 301. Finally, in step 318, initiator 301 and responder 302 perform beam refinement, which fine-tunes the antenna beams for improved pointing accuracy and higher signal quality, [0046]).

Re Claims 10 and 20, Wang discloses the first STA of claim 1 and method of claim 11, wherein the mode change response comprises one or more of a MIMO mode response field, a polarization mode response field, an OFDMA mode response field, a training feedback field, or a time field (responder 302 optionally feedbacks the candidate beam combinations (e.g., a list of TX-RX sector pairs) to initiator 301. Based on the results of TX sector sweep and RX sector sweep, the selection of RX sectors is based on signal quality (e.g., SNR), [0044]).

Allowable Subject Matter
Claims 5-8, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631